CHRISTOPHER CHIOU, Acting United States Attorney
GREG ADDINGTON, Assistant United States Attorney
Bruce R. Thompson U.S. Courthouse & Federal Bldg.
400 South Virginia Street, Suite 900
Reno, Nevada 89501
Tel: (775) 334-3347

JEAN E. WILLIAMS, Acting Assistant Attorney General
EVE W. MCDONALD, Trial Attorney (CO Bar No. 26304)
United States Department of Justice
Environment and Natural Resources Division
999 18th Street, South Terrace, Suite 370
Denver, Colorado 80202
Tel: (303) 844-1381/Fax: (303) 844-1350
Email: Evelyn.McDonald@usdoj.gov


                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEVADA

CITY OF FERNLEY, a political subdivision of          )
the State of Nevada,                                 )
                     Petitioner,                     )
                                                     )
               v.                                    )       Case No. 3:21-cv-119-MMD
                                                     )
UNITED STATES BUREAU OF                              )
RECLAMATION, et.al.,                                 )
                                                     )
                      Respondent.                    )
                                                     )


     PARTIES’ FIRST STIPULATION TO EXTEND TIME TO FILE THE UNITED
                      STATES’ RESPONSIVE PLEADING

       The City of Fernley (hereinafter, “the City”) filed this suit against the United States

Bureau of Reclamation and its Regional Director (hereinafter, “Federal Defendants”) on March

10, 2021, and served the Federal Defendants two days later. Pursuant to Federal Rule of Civil

Procedure 12(a)(2), the Federal Defendants’ responsive pleading is currently due on May 11,

2021. However, 49 days after the City filed its Complaint, David F. Stix – a citizen of Fernley,

Nevada –moved to intervene in this case. The City does not oppose Mr. Stix’s intervention and
neither do the Federal Defendants. Because the Federal Defendants will now be required to

respond to both the City’s and Mr. Stix’s complaints – both of which are closely related and

present overlapping theories – the Federal Defendants have proposed and the City has agreed

that the Federal Defendants should file a single responsive pleading to both complaints on or

before May 28, 2021.

       Accordingly, pursuant to Local Rule IA 6-1, the parties stipulate for the first time to

extend the Federal Defendants’ deadline to respond to the City’s Complaint from May 11 to May

28, 2021, and to accelerate the deadline to respond to Mr. Stix’s Complaint from July 9, 2021 to

May 28, 2021.

        Respectfully submitted this 10th day of May, 2021, by:

                                      ________________________
                                      ____________________________
                                      JEAN E. WILLIAMS
                                      Acting
                                      A  ti AAssistant
                                                 i t t Attorney
                                                       Att      General
                                                                G
                                      EVE W. MCDONALD
                                      Trial Attorney
                                      U.S. Department of Justice
                                      Environment and Natural Resources Division

                                      Attorneys for the Federal Defendants

                                      /s/ David H. Rigdon (email authorization 5/10/21)
                                      DAVID H. RIGDON
                                      PAUL G. TAGGART
                                      Taggart & Taggart LTD.
                                      108 North Minnesota St.
                                      Carson City, NV 89703

                                      Attorneys for the City of Fernley

IT IS SO ORDERED:

________________________________

UNITED STATES MAGISTRATE JUDGE

DATED: May 10, 2021
       _________________
                                CERTIFICATE OF SERVICE
       I hereby certify that today I electronically filed the foregoing with the Clerk of the Court
via the CM/ECF system, which will send notification to the attorneys of record in this case, and
also served counsel for Plaintiff-Intervenor Stix at counsel@water-law.com.


                                                     /s/ Eve W. McDonald
                                                     Eve W. McDonald
